Citation Nr: 0812187	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  03-13 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for gastroesophageal reflux disease (GERD) and 
irritable bowel syndrome (IBS).

2.  Entitlement to an initial compensable rating for 
costochondrosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was previously before the Board in November 2004 
and February 2006 when it was remanded for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified before Veterans Law Judge J. E. Day at 
a hearing at the RO in July 2004.  That Veterans Law Judge is 
no longer with the Board.  The veteran was apprised of that 
fact and offered an opportunity to have a new hearing in 
February 2008.  See 38 C.F.R.§ 20.707 (2007).  The veteran 
responded to the Board's letter and indicated that he wished 
to appear at a new hearing before a Veterans Law Judge of the 
Board at his local regional office.  To date, the veteran has 
not been scheduled for a new hearing before a Veterans Law 
Judge at his local RO.

In light of the foregoing the case must be REMANDED for the 
following:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
his local RO.  He and his representative 
should be given an opportunity to prepare 
for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





